[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: (#116) MOTION FOR SUMMARY JUDGMENT AND (#117) OBJECTION TO MOTION FOR SUMMARY JUDGMENT
The complaint alleges the plaintiff fell on a public sidewalk adjacent to premises described as 1141 Dixwell Avenue. Suit has been instituted against the Town of Hamden and the abutting property owners.
As to the abutting property owners, there is no allegation that they created the defective condition of the sidewalk or that any situation on the abutting property caused the condition of public sidewalk. The plaintiff stresses abutting property owners violated Sec. 98.04 of Ordinance of Town of Hamden which requires said abutting owner to maintain sidewalk in a "safe condition . . for use of public. . . ."
The affidavits filed in support of Motion For Summary Judgment set forth that the sidewalk in question was not owned by abutting property owners and that they did not create any condition on sidewalk which was unsafe. No counter-affidavits were filed. CT Page 7076
General Rule is that owner of property abutting the public sidewalk has no duty to maintain public sidewalk in a reasonably safe condition and is not liable for its condition absent creation of condition, or maintenance of situation on abutting property which causes condition of sidewalk. Wilson v. New Haven.213 Conn. 277, 280; Young v. Talcott, 114 Conn. 675. The fact of an ordinance such as that involved herein does not change the complexion of the situation. Jankowski v. Bridgeport, 34 Conn. Super. Ct. 1,4; Stevens v. Negligon, 116 Conn. 307.
Motion For Summary Judgment is granted.
Objection To Summary Judgment is overruled.
John C. Flanagan, Judge.
The next case begins on Page 7083 CT Page 7083